DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is on the merits in response to communications received on 2/23/22.  Claim(s) 27, 29, 31, 33, 35, 40, 42, 44, 46-48, 50, 60, 63-66 and 68 has/have been amended, claim(s) is/are cancelled 43, 45, and 61, claim(s) 69-70 is/are new, and applicant states support can be found at instant specification Fig. 19 and para 15, 20, and 132. Therefore, Claims 27-42, 44, 46- 53, 60 and 62-70 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/23/22 was/were considered by the examiner.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 2/23/22, with respect to rejections under 35 USC 101 for claim(s) 27-53 and 60-68 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 101 for claim(s) 27-53 and 60-68.

Applicant’s arguments, see applicant’s remarks, filed 2/23/22, with respect to rejections under 35 USC 103 for claim(s) 27-53 and 60-68 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Objections

Claim(s) 63 is/are objected to because of the following informalities: Claim 60 which 63 depends on has the functionality done by the first machine learning in contrast to claim 63 stating the functionality done by the second machine learning.  Thus it appears there is a typographical error in claim 63 which should instead state “training the at least one second machine learning model.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 27-35, 38-40, 42, 44, 46, 49, 51-53, 60, 62-63, and 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2013/0275321 A1) in view of Ashkenazi et al. (US 2017/0357945 A1), Bonissone et al. (US 2014/0188768 A1), and Brownlee (reference U on the Notice of References Cited).

Regarding claim 27, 60, and 66 (Currently Amended), Chuang teaches a computer-implemented method comprising:
tracking, by at least one processor, activity of a plurality of recruiter users of a talent exchange system, the activity comprising actions performed in the talent exchange system by the plurality of recruiter users in placing candidates for job requisitions [see at least [0022, 0386] computer implemented method using a distributed computer system which may use the 1Ogen MongoDB database to store talent platform exchange data; [0005, 0088] the staffing talent platforms 104 may comprise one or more web-based staffing aggregators including applicant tracking systems (ATS) and customer relationship management (CRM) systems used by recruiters; [0101] tracking the staffing party's (recruiter users) activity and candidate placement performance];
storing, by the at least one processor in a database, records of the activity of the plurality of recruiter users [see at least [0028] receive and store job orders and plurality of candidates, track placement of candidate to job order, and payment to hiring party for placement of candidate to job order; [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0095] store data on various users (profile) including staffing party metrics, job order information, staffing party ID numbers, job order ID numbers, other information (such as in [0017, 0028, 0082, 0239-0241] ); [0386] the 1Ogen MongoDB database may be used to store talent platform exchange data];
at least a first portion of the records of the activity of the plurality of recruiter users and information in one or more job requisitions for which the plurality of recruiter users have placed candidates, with a respective one of a set of job categories;
at least a second portion of the records of the activity of the plurality of recruiter users, the second portion of the records of the activity associated with one or more job requisitions for which the plurality of recruiter users have placed candidates [for the limitations above, see at least [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0095] store data on various users (profile) including staffing party metrics, job order information, staffing party ID numbers, job order ID numbers, other information (such as in [0017, 0028, 0082] ); [0028] receive and store job orders and plurality of candidates, track placement of candidate to job order, and payment to hiring party for placement of candidate to job order;
receive (obtain) job orders from hiring parties; Fig. 3 and [0020, 0114] textual job descriptions of the one or more job including categories and as noted in Fig. 3 a job can have categories of Banking/Mortgage, Accounting and Finance, etc.];
obtaining at least one job category associated with a first job requisition [see at least [0086] receive (obtain) job orders from hiring parties; Fig. 3 and [0020, 0114] textual job descriptions of the one or more job including categories and as noted in Fig. 3 a job can have categories of Banking/Mortgage, Accounting and Finance, etc.];
determining, by the at least one processor, a portion of a record of activity of a first recruiter user associated with the at least one job category [see at least [0086] receive (obtain) job orders from hiring parties; Fig. 3 and [0020, 0114] textual job ;
obtaining, by the at least one processor, a first measure of compatibility between the first recruiter user and the first job requisition [see at least [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ) ];
recommending, within a user interface of a talent platform associated with a first recruiter user, data to the hiring user that submitted the first job requisition; or
recommending within a user interface of a talent platform associated with a hiring user that submitted the first job requisition, the first job requisition to the first recruiter user [for the limitations above, see at least [0218, 0220, 0224-0226] selectively recommend job posting to recruiters; Figs. 3, 15, and [0062, 0074, 0236] recommending via a user interface a) job postings to recruiters (agents) or b) users to employers].

Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses
training at least one second machine learning model, by the at least one processor, using at least a second portion of the records of the activity, the at least one second machine learning model configured to output a measure of compatibility between a recruiter user and a job requisition [see at least Fig. 2 and [0032] the prediction model 208 (machine learning algorithm) may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing; [0005] determining, based on the job prediction score, whether the user is a match for the job listing];
obtaining, by the at least one processor, a first measure of compatibility between the first recruiter user and the first job requisition from the trained at least one second machine learning model, wherein the trained at least one second machine learning model is provided with the portion of the record of activity of the first user associated with the at least one job category and the first job requisition to output the first measure of compatibility [see at least [0031] prediction associated with job data that is based on job opening and applicant data “The prediction module 208 may be configured to predict a likelihood that a user is a match for one or more job listings based on work history and job information.”; [0036] “In one embodiment, the matching module 210 eliminates job listings as potential matches based on job preferences (e.g., location, industry, etc.).”];
determining whether the first measure of compatibility between the first user and the first job requisition exceeds a threshold; and
in response to determining that the first measure of compatibility between the first recruiter user and the first job requisition exceeds the threshold, performing one or more operations comprising:
recommending the first user in the at least one job category to the hiring user that submitted the first job requisition; or
recommending the first job requisition to the first recruiter user [for the limitations above, see at least [0036] preliminary threshold requirement before recommendation “In one embodiment, the matching module 210 eliminates job listings as potential matches based on job preferences (e.g., location, industry, etc.). … The employer application module 204 also may be configured to apply artificial intelligence algorithms to review matches and make offers based upon configuration rules corresponding to selection criteria of potential offerees. The selection criteria may be, for example, threshold score levels, rankings, and/or weightings of particular characteristics of importance.” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Chuang in view of Ashkenazi teaches matching a recruiter to a job requisition based on compatibility metrics using a model (as noted in the limitations above) and matching a job to an input (signal) as noted in Chuang [0292] but doesn’t/don’t explicitly teach however Bonissone discloses
training by at least one first machine learning model, by the at least one processor, using training data, wherein the at least one first machine learning model is configured to output a value using a query, wherein the plurality of numerical values are each associated with a respective one of a set of categories;
obtaining at least one cluster associated with a query using the trained at least one first machine learning model configured to be provided with query and output a plurality of output values using the query, wherein obtaining the at least one cluster is based on the plurality of output numerical values outputted by the trained at least one first machine learning model [see at least [0028-0029, 0035, 0006] training a model based on: local models are applied to parts of the query which is/are the subsets of data to determine clusters (categories) for data, where a query is classification or regression; [0090] the models are applied to a query such as text processing but not limited to text processing;
[0002-0005] applying a model using determined data - which includes determined clusters - (from local models above) on new queries (the data); [0046] a classification model provides a prediction (thus a numerical value) as to which cluster(s) a query belongs to; [0029, 0035] where the model can be chosen from a collection of models (including the local model above) or other local or global models; [0090] the models are applied to a query such as text processing but not limited to text processing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang in view of Ashkenazi with Bonissone to include the limitation(s) above as disclosed by Bonissone.  Doing so would provide a method to improve the problem being addressed by Chuang in view of Ashkenazi (Chuang) [0008] “extremely inefficient at placing the most qualified 
Additionally, Chuang in view of Ashkenazi teaches matching a recruiter to a job requisition based on compatibility metrics using a model (as noted in the limitations above) and matching a job to an input (signal) as noted in Chuang [0292].  Bonissone teaches a known technique of data categorization utilizing classification models trained by cluster analysis.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter to a job requisition of modified Chuang the ability to further classify via utilizing classification models trained by cluster analysis as taught by Bonissone since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chuang in view of Ashkenazi and Bonissone teaches matching a recruiter to a job requisition based on compatibility metrics using a model (as noted in the limitations above) and matching a job to an input (signal) such as a classification based on a model but doesn’t/don’t explicitly teach however Brownlee discloses
output a plurality of numerical values using a job requisition, wherein the plurality of numerical values are each associated with a respective one of a set of job categories classifications;
obtaining at least one category associated with an input using the at least one first machine learning model configured to be provided with the input and output a plurality of output numerical values using the input, each output numerical value associated with a respective one of the set of categories [for the limitations above, see at least [pg 3] classification predictive modeling yields predicted probabilities which is used to classify an item in at least one category or classification].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang in view of Ashkenazi and Bonissone with Brownlee to include the limitation(s) above as disclosed by Brownlee.  Doing so would provide a method to improve the problem being addressed by Chuang in view of Ashkenazi and Bonissone (Chuang) [0008] “extremely inefficient at placing the most qualified candidates to open positions” by improving the selection of recruiters via classification models trained by cluster analysis that can apply more than one cluster to an item [see at least Brownlee [pg 3] ].
Additionally, Chuang in view of Ashkenazi and Bonissone with Brownlee teaches matching a recruiter to a job requisition based on compatibility metrics using a model (as noted in the limitations above) and matching a job to an input (signal) such as a classification based on a model.  Brownlee teaches a known technique of data categorization and the results probabilities for each classification.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter to a job 

Regarding claim 28, modified Chuang teaches the computer-implemented method of claim 27, further comprising:
matching, by the at least one processor, the first recruiter user to the first job requisition (matching, by the at least one processor, a first recruiter user of plurality of recruiter users to a first job requisition).

Chuang teaches storing, by the at least one processor, the record of activity of the first recruiter user in the database;
generating, by the at least one processor, a profile of the first recruiter user based on the record of activity of the first recruiter user; and
matching, by the at least one processor, the first recruiter user to the first job requisition using the profile of the first recruiter user [for the limitations above, see at least [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0028] receive and store job orders and plurality of candidates, track placement of candidate to job order, and payment to hiring party for placement of candidate to job order; [0386] the 1Ogen MongoDB database may be used to store talent platform exchange data;

[0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ) ].

Regarding claim 29 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 28, wherein matching the first recruiter user to the first job requisition using the profile of the first recruiter user comprises generating data using information from the profile of the first recruiter user [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0028] receive and store job orders and plurality of candidates, track placement of candidate to job order, and payment to hiring party for placement of candidate to job order; [0095] store data on various users (profile) including staffing party metrics, job order information, staffing party ID numbers, job order ID numbers, other information (such as in [0017, 0028, 0082, 0239-0241] ) ].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating an input to the trained at least one second machine learning model using user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 30, modified Chuang teaches the computer-implemented method of claim 28, wherein generating the profile of the first recruiter user based on the record of activity of the first recruiter comprises:
determining a value of a measure of performance for the first recruiter user in placing candidates for a job category; and
storing the value of the measure of performance mapped to an identification of the job category in the profile [for the limitations above, see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0237-0241, 0254-0256, 0258-0259] Intrinsic Scoring for Agencies-evaluation of postings and 
[0095] store data on various users (profile) including staffing party metrics, job order information, staffing party ID numbers, job order ID numbers, other information (such as in [0017, 0028, 0082, 0239-0241, 0254-0259] ) ].

Regarding claim 31 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising:
identifying, by the at least one processor, one or more characteristics of one or more job requisitions that the first recruiter user has previously worked on;
obtaining, by the at least one processor, additional information using the identified one or more characteristics; and
generating, by the at least one processor, data based on the obtained additional information [for the limitations above, see at least Chuang [0114] display (identify) to the staffing party the job orders previously worked on by the staffing party;
[0082] staffing party can be one or more recruiters; [0237-0238, 0240-0241, 0254-0255, 0258-0259] historical performance for filling positions and prior fills w/company (thus obtain historical performance due to job orders previously worked on);
[0237-0238, 0240-0241, 0254-0255, 0258-0259] scoring based on prior job order (thus generate score data based on historical performance and historical performance based on identified job orders previously worked on) such as Intrinsic Scoring for 

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating an input to the at least one model using user data
generating, by the at least one processor, an input to the trained at least one second machine learning model based on the user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to title and company is user data “the candidate work history (e.g., including companies and titles) and job listing (e.g., as defined by a company and title)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 32, modified Chuang teaches the computer-implemented method of claim 31, wherein the one or more characteristics include identities of one or more employers that the first recruiter user has worked with, textual job descriptions of the one or more job requisitions, job skills specified in the one or more job requisitions, and/or employment categories of the one or more job requisitions [for the limitations above, see at least Chuang 
[0114] a) display (identify) to the staffing party the job orders previously worked on by the staffing party and b) displaying (identify) a sortable list of job orders, where the job orders list may include the company providing the job order (identities of one or more employers that the first recruiter user has worked with) and category (e.g. IT, Banking. Accounting, Customer Service, etc.), where category is employment categories of the one or more job requisitions; [0057] various parts of prior art can be combined;
[0020, 0114] textual job descriptions of the one or more job;
[0114, 0305, 0057, 011] job skills specified in the one or more job requisitions:
[0114] a) display (identify) to the staffing party the job orders previously worked on by the staffing party and b) displaying (identify) a sortable list of job orders, where the job orders list may include data };
[0305] job order includes job title, job industry,
[0057] various parts of prior art can be combined].

Regarding claim 33 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising generating, by the at least one processor, based on values of one or more measures of performance for the first recruiter user [see at least Chuang [0237-0238, 0240-0241, 0254-0255, 0258-0259] scoring based on prior job order such as Intrinsic Scoring for Agencies-evaluation of postings and historical performance for filling positions and Extrinsic Scoring for Agencies-prior fills w/company].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating, by the at least one processor, an input to the trained at least one second machine learning model based on user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to title and company is user data “the candidate work history (e.g., including companies and titles) and job listing (e.g., as defined by a company and title)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job 

Regarding claim 34, modified Chuang teaches the computer-implemented method of claim 33, wherein the one or more measures of performance include a submission acceptance rate, hiring rate, response time, number of hires, time taken to hire for one or more job requisitions for which the first recruiter user has placed candidates, and/or experience level specified by the one or more job requisitions [see at least Chuang [0303] number of hires (for a particular date range); [0303] time taken to hire for one or more job requisitions for which the first recruiter user has placed candidates: number of hires for a particular date range, average days to fill; [0164] experience level specified by the one or more job requisitions: candidate information such as, an experience summary].

Regarding claim 35 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising generating, by the at least one processor, data based on whether the first recruiter user has a prior relationship with a hiring party that submitted the first job requisition [see at least Chuang [0082] staffing party can be one or more recruiters; [0237-0238, 0240-0241, 0254-0255, 0258-0259] scoring based on prior job order data of recruiter working with employer such as Intrinsic Scoring for Agencies-evaluation of postings and historical performance for filling positions and Extrinsic Scoring for Agencies-prior fills w/company].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating, by the at least one processor, an input to the trained at least one second machine learning model based on user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to title and company is user data “the candidate work history (e.g., including companies and titles) and job listing (e.g., as defined by a company and title)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 38, modified Chuang teaches the computer-implemented method of claim 27, wherein matching the first recruiter user to the first job requisition is based at least in part on a measure of urgency for finding a candidate for the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0244] Intrinsic Scoring for Agencies Evaluation of both historical performance for filling positions and start date/urgency].

Regarding claim 39, modified Chuang teaches the computer-implemented method of claim 38, further comprising determining, by the at least one processor, a value of the measure of urgency based on a response time of a hiring party associated with the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0244] Intrinsic Scoring (value) for Agencies Evaluation of both historical performance for filling positions and start date/urgency].

Regarding claim 40 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising generating, by the at least one processor, data using information specified by the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0240, 0253] Intrinsic Scoring for Agencies Evaluation of keyword match of candidate skills and position (job requisition); [0095] job order information including position data such as full time, part-time, contract or contingent labor basis, position location].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating, by the at least one processor, an input to the trained at least one second machine model using job listing data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to title and company is user and job listing data “the candidate work history (e.g., including companies and titles) and job listing (e.g., as defined by a company and title)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 42 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising determining the first measure of compatibility between the first recruiter user and the first job requisition based on performance of the first recruiter user in placing candidates for each of one or more job additional categories associated with the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0255, 0259] Intrinsic Scoring for Agencies Evaluation of historical performance for filling positions (job requisition); Fig. 3 and [0114] job (position) information including category and as noted in Fig. 3 a job can have categories of Banking/Mortgage, Accounting and Finance, etc.].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses determining, by the trained at least one second machine learning model, the first measure of compatibility between the first user and the first job requisition based on user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to title and company is user and job listing data “the candidate work history (e.g., including companies and titles) and job listing (e.g., as defined by a company and title)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 44 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27 as well as the one or more job categories that the first job requisition is classified into.

Chuang teaches the first job requisition into one or more additional job categories;
the one or more additional job categories that the first job requisition is classified into [for the limitation above see at least Chuang Fig. 3 and [0114] job (position) information including category and as noted in Fig. 3 a job can have categories of Banking/Mortgage, Accounting and Finance, etc.].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses determining, by the at least one machine learning model, the first measure of compatibility based on the one or more job categories that the first job requisition is classified into [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Modified Chuang doesn’t/don’t explicitly teach but Bonissone discloses further comprising: classifying, using the trained at least another machine learning model, the first job requisition into one or more clusters [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0027],
then see at least [0028-0029, 0035, 006] for local models are applied to parts of the query which is/are the subsets of data to determine clusters (categories) for data, where a query is classification or regression; [0090] the models are applied to a query such as text processing but not limited to text processing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Bonissone to include the limitation(s) above as disclosed by Bonissone.  Doing so would provide a method to 
Additionally, modified Chuang teaches matching a recruiter to a job requisition based on compatibility metrics using a model.  Bonissone teaches a known technique of data categorization utilizing classification models trained by cluster analysis.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter to a job requisition of modified Chuang the ability to further classify via utilizing classification models trained by cluster analysis as taught by Bonissone since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 46 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, as well as another machine learning model
and Chuang teaches textual information in the first job requisition [see at least [0114] display (textual description) additional information relating to each job order in 

Modified Chuang doesn’t/don’t explicitly teach but Bonissone discloses wherein the trained at least one first machine learning model ids configured to process textual information in the query [see at least [0028-0029, 0035, 006] for local models are applied to parts of the query which is/are the subsets of data to determine clusters (categories) for data, where a query is classification or regression; [0090] the models are applied to a query such as text processing but not limited to text processing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Bonissone to include the limitation(s) above as disclosed by Bonissone.  Doing so would provide a method to improve the problem being addressed by modified Chuang (Chuang) [0008] “extremely inefficient at placing the most qualified candidates to open positions” by improving the selection of recruiters via classification models trained by cluster analysis [see at least Bonissone [0002-0005] applying a model using determined data  which includes determined clusters/classification (from local models [0028-0029, 0035] ) on new queries; [0029, 0035] where the model can be chosen from a collection of models (including the local model above) or other local or global models].
Additionally, modified Chuang teaches matching a recruiter to a job requisition based on compatibility metrics using a model.  Bonissone teaches a known technique of data categorization utilizing classification models trained by cluster analysis.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter 

Regarding claim 49, modified Chuang teaches the computer-implemented method of claim 27, wherein the first measure of compatibility comprises an indication of a probability that the first recruiter user will place a candidate for the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0240, 0253] Intrinsic Scoring for Agencies Evaluation of keyword match of candidate skills and position (job requisition); [0016] agencies match candidates to job orders (job requisition) based on compatibility of probability; [0057] various parts of prior art can be combined].

Regarding claim 51, modified Chuang teaches the computer-implemented method of claim 27, further comprising matching, by the at least one processor, a candidate submitted by the first recruiter user to the first job requisition based on the first measure of compatibility [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0240, 0253] Intrinsic Scoring for Agencies 

Regarding claim 52, modified Chuang teaches the computer-implemented method of claim 51, further comprising determining, by the at least one processor, the first measure of compatibility between the first recruiter user and the first job requisition at least in part by determining a compatibility score between the first recruiter user and an employer that submitted the first job requisition [see at least Chuang [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0255, 0259] Intrinsic Scoring for Agencies Evaluation of historical performance for filling positions (job requisition) and Extrinsic Scoring for Agencies evaluation of prior fills/company].

Regarding claim 53, modified Chuang teaches at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one first processor, cause the at least one first processor to perform the method of claim 27, wherein the at least one processor comprises the at least one first processor [see at least Chuang [0022, 0386] computer implemented method using a distributed computer system which may use the 1Ogen MongoDB database to store talent platform exchange data].

Regarding claim 62, modified Chuang teaches the computer-implemented method of claim 27, further comprising matching, by the at least one processor, a second recruiter user of the plurality of recruiter users to the first job requisition at least in part using a second measure of compatibility between the second recruiter user and the first job requisition [see at least [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ) ].

Regarding claim 63 (currently amended), modified Chuang teaches the computer-implemented method of claim 43,
and Chuang teaches the first job requisition and the one or more job categories [see at least [0082, 0114] job order is in a category of “category (e.g. IT, Banking. Accounting, Customer Service, etc.)” and legal field and high-tech].

Modified Chuang doesn’t/don’t explicitly teach but Bonissone discloses wherein training the at least one second machine learning model comprises training a trained statistical classifier (TSC) to receive, as an input, data and to provide, as an output, the one or more categories [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0027],
then see at least [0028-0029, 0035, 006] for local models are applied to parts of the query which is/are the subsets of data to determine clusters (categories) for data, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Bonissone to include the limitation(s) above as disclosed by Bonissone.  Doing so would provide a method to improve the problem being addressed by modified Chuang (Chuang) [0008] “extremely inefficient at placing the most qualified candidates to open positions” by improving the selection of recruiters via classification models trained by cluster analysis [see at least Bonissone [0002-0005] applying a model using determined data  which includes determined clusters/classification (from local models [0028-0029, 0035] ) on new queries; [0029, 0035] where the model can be chosen from a collection of models (including the local model above) or other local or global models].
Additionally, modified Chuang teaches matching a recruiter to a job requisition based on compatibility metrics using a model.  Bonissone teaches a known technique of data categorization utilizing classification models trained by cluster analysis.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter to a job requisition of modified Chuang the ability to further classify via utilizing classification models trained by cluster analysis as taught by Bonissone since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 67, modified Chuang teaches the computer-implemented method of claim 66, further comprising recommending the at least one job requisition to the at least one recruiter user [see at least [0218, 0220, 0224-0226] selectively recommend job posting to recruiters (agents); Figs. 3, 15, and [0062, 0074, 0236] recommending via a user interface a) job postings to recruiters (agents) or b) users to employers].

Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Ashkenazi, Bonissone, and Brownlee as applied to claim(s) 27 above and further in view of Zwilling published September 13, 2017 (reference U on the Notice of References Cited dated 4/9/21).

Regarding claim 36, modified Chuang teaches the computer-implemented method of claim 27,
and Chuang teaches an indication of how busy the first recruiter user is [see at least Chuang [0114] display job orders previously saved by the staffing party, but which no candidates have been matched as a separated tab labeled “My Open Job Orders without Matches.”].

Modified Chuang doesn’t/don’t explicitly teach but Zwilling discloses matching the first recruiter user to the first job requisition is based at least in part on an indication of how busy the first recruiter user is [see at least [pg. 2 first paragraph, pg 3 third paragraph] for selecting (matching) a recruiter to find a person for a position an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Zwilling to include the limitation(s) above as disclosed by Zwilling.  Doing so would provide a method to improve the problem being addressed by modified Chuang (Chuang) [0008] “extremely inefficient at placing the most qualified candidates to open positions” by improving the selection of recruiters via classification models trained by cluster analysis.

Regarding claim 37, modified Chuang teaches the computer-implemented method of claim 36, further comprising determining, by the at least one processor, job requisitions that the first recruiter user is assigned to in the system [see at least Chuang [0114] display job orders previously saved by the staffing party, but which no candidates have been matched as a separated tab labeled “My Open Job Orders without Matches.”].

Modified Chuang doesn’t/don’t explicitly teach but Zwilling discloses determining the indication of how busy the first recruiter is based on a number of job requisitions, different from the first job requisition, that the first recruiter user is assigned to [see at least [pg. 2 first paragraph, pg 3 third paragraph] for selecting a recruiter for a position an employer needs, how to select a recruiter for a position an employer needs based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Zwilling to include the limitation(s) above as disclosed by Zwilling.  Doing so would provide a method to improve the problem being addressed by modified Chuang (Chuang) [0008] “extremely inefficient at placing the most qualified candidates to open positions” by improving the selection of recruiters via classification models trained by cluster analysis.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Ashkenazi, Bonissone, and Brownlee as applied to claim(s) 40 above and further in view of Telahun (US 2013/0036066A1).

Regarding claim 41, modified Chuang teaches the computer-implemented method of claim 40, wherein the information specified by the first job requisition includes an indication of a location, an employer name, an indication of salary, a placement fee, a job title, an indication of a level of responsibility, and/or representation of a textual job description [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0240, 0253] Intrinsic Scoring for Agencies Evaluation of keyword match of candidate skills and position (job requisition); [0095] job order information including position data such as full time, part-time, contract or contingent 

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses a size of an employer [see at least [0026] company and job information including employee count (size of employer); [0029] user data such as company size preference; [0031] match a user to an employer based on user job information and user information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Modified Chuang doesn’t/don’t explicitly teach but Telahun discloses a number of employees that are to report to the position [see at least [0078] indicate the number of employees the position may require management of].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Telahun to include the limitation(s) above as disclosed by Telahun.  Doing so would provide a method to .

Claim(s) 47-48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Ashkenazi, Bonissone, and Brownlee as applied to claim(s) 43 above and further in view of Denil et al. (US 2019/0220748 A1).

Regarding claim 47 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 46, as well as the trained at least first machine learning model.

Modified Chuang doesn’t/don’t explicitly teach but Denil discloses wherein the at least one model comprises a transformer [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0020, 0027, 0127-0128],
then see at least [0032, 0049-0050] for machine learning model 102 using natural language processing and neural network; [0035] training module 104 communicates with the machine learning models 102 and recurrent neural network (RNN) 106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Denil to include the limitation(s) above as disclosed by Denil.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via models of natural language processing to help ensure the right candidate is selected [see at least Denil [0022-0024] ].
Additionally, modified Chuang teaches matching a recruiter to a job requisition based on compatibility metrics using a model.  Denil teaches a known technique of data categorization utilizing natural language processing and RNN.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter to a job requisition of modified Chuang the ability to further classify via utilizing natural language processing and RNN as taught by Denil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 48 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 46.

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses wherein the trained at least first machine learning model comprises a recursive neural network [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217 and the machine learning algorithm is a recurrent neural network; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 50 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 48.

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses wherein training the at least first machine learning model comprises training the recursive neural network [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217 and the machine learning algorithm is a recurrent neural network; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Claim(s) 64-65 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Ashkenazi, Bonissone, and Brownlee as applied to claim(s) 27 and 66 above and further in view of Hardtke et al. (US 2014/0358810 A1).

Regarding claim 64 (currently amended), modified Chuang teaches the computer-implemented method of claim 27,
and Chuang teaches wherein recommending to the hiring user comprises transmitting data in the user interface of the talent platform associated with the hiring user [see at least [0218, 0220, 0224-0226] selectively recommend job posting to 

Modified Chuang doesn’t/don’t explicitly teach but Hardtke discloses wherein recommending the first user to the hiring user comprises transmitting a notification to the hiring user [see at least [0065, 0067] recommending via a notification a) job postings to users or b) users to employers “The computer system then communicates 240 a notification of one or more selected resumes to an employer, or other third party submitter of the description, if a selected resume has a score that exceeds the first threshold fit for the description of a job opening provided by that employer.” and “The computer system then communicates 260 a notification of one or more potential job openings to a candidate, if a description for that job opening has a score that exceeds the second threshold fit.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Hardtke to include the limitation(s) above as disclosed by Hardtke.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and suitability scores [see at least Hardtke abstract and [0004-0005] ].

Regarding claim 65, modified Chuang teaches the computer-implemented computer-implemented method of claim 27,
and Chuang teaches wherein recommending the first job requisition to the first recruiter user comprises data in the user interface of the talent platform associated with the first recruiter user [see at least [0218, 0220, 0224-0226] selectively recommend job posting to recruiters (agents); Figs. 3, 15, and [0062, 0074, 0236] recommending via a user interface a) job postings to recruiters (agents) or b) users to employers]

Modified Chuang doesn’t/don’t explicitly teach but Hardtke discloses wherein recommending the first job requisition to the first user comprises transmitting a notification to the first user [see at least [0065, 0067] recommending via a notification a) job postings to users or b) users to employers “The computer system then communicates 240 a notification of one or more selected resumes to an employer, or other third party submitter of the description, if a selected resume has a score that exceeds the first threshold fit for the description of a job opening provided by that employer.” and “The computer system then communicates 260 a notification of one or more potential job openings to a candidate, if a description for that job opening has a score that exceeds the second threshold fit.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Hardtke to include the limitation(s) above as disclosed by Hardtke.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and suitability scores [see at least Hardtke abstract and [0004-0005] ].

Regarding claim 68 (currently amended), modified Chuang teaches the computer-implemented method of claim 66, wherein recommending the at least one recruiter user in the job category to the at least one hiring user that submitted the at least one job requisition
and Chuang teaches, wherein recommending comprises transmitting data in the user interface of the talent platform associated with the at least one hiring user [see at least [0218, 0220, 0224-0226] selectively recommend job posting to recruiters (agents); Figs. 3 and 15 and [0062, 0074, 0236] recommending via a user interface a) job postings to recruiters (agents) or b) users to employers].

Modified Chuang doesn’t/don’t explicitly teach but Hardtke discloses wherein recommending the at least one user comprises transmitting a notification to the hiring user [see at least [0036] preliminary threshold requirement before recommendation “In one embodiment, the matching module 210 eliminates job listings as potential matches based on job preferences (e.g., location, industry, etc.). … The employer application module 204 also may be configured to apply artificial intelligence algorithms to review matches and make offers based upon configuration rules corresponding to selection criteria of potential offerees. The selection criteria may be, for example, threshold score levels, rankings, and/or weightings of particular characteristics of importance.”; [0038] ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Hardtke to include the limitation(s) above as disclosed by Hardtke.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and suitability scores [see at least Hardtke abstract and [0004-0005] ].

Claim(s) 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Ashkenazi, Bonissone, and Brownlee as applied to claim(s) 27 above and further in view of Kotha et al. (GB 2558032 A).

Regarding claim 69, modified Chuang teaches the computer-implemented method of claim 27, as well as
storing, by the at least one processor, the record of activity of the first recruiter user in the database; and data
wherein obtaining the first measure of compatibility between the first recruiter user and the first job requisition from the trained at least one second machine learning model comprises generating an input to the trained at least one second machine learning model using the portion of the record of activity of the first recruiter; and
wherein the portion of the record of the activity of the first recruiter comprises a value of a measure of performance for the first recruiter in placing candidates for the at least one job category.

Modified Chuang doesn’t/don’t explicitly teach but Kotha discloses further comprising:
generating, by the at least one processor, a profile of the first recruiter user based on the record of activity of the first recruiter user;
information from the profile of the first recruiter user; and
wherein the profile of the first recruiter comprises a value of a measure of performance for the first recruiter in placing candidates for the at least one job datapoint [for the limitations above, see at least [027, 028] storing in a database profiles for multiple user types including candidate, employer, and recruiter; [032] recruiter profile data explained (additionally [029-033] all users profile data explained); [043-044] profile generation;
[032] recruiter profile data includes “performance metrics (i.e. for sourcing candidates and filling job listings)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Kotha to include the limitation(s) above as disclosed by Kotha.  Doing so would provide a recruitment system that creates and updates profiles for each user type including documenting “associations between different profiles” and they improve modified Chuang by “allows[ing] the system, to maintain relationships between users, jobs, and employers. For example, a recruiter may be associated with a set of employers with which the recruiter works. In this example, a recruiter profile may be stored in association with an employer profile. For instance, a database fink may link the recruiter profile with the employer profile. Based on the stored association, profile manager 202 may query one or more of the profile databases to obtain a listing of employers with which a recruiter works.” [see at least Kotha [027, 028, 032, 043-045] ].

Regarding claim 70, modified Chuang teaches the computer-implemented method of claim 69, as well as the first measure of compatibility, wherein the first measure of compatibility comprises a numerical score indicative of a likelihood that the first recruiter user will place a suitable candidate for the first job requisition (as noted below
train first model to determine which job categories a recruiter successfully places candidates in a job: training at least one first machine learning model, by the at least one processor, using at least a first portion of the records of the activity of the plurality of recruiter users and information in one or more job requisitions for which the plurality of recruiter users have placed candidates, wherein the at least one first machine learning model is configured to output a plurality of numerical values using a job requisition, wherein the plurality of numerical values are each associated with a respective one of a set of job categories;
first model which job categories a recruiter successfully places candidates in a job: obtaining at least one job category associated with a first job requisition using the trained at least one first machine learning model configured to be provided with the first job requisition and output a plurality of output numerical values using the first job requisition, each output numerical value associated with a respective one of the set of job categories, wherein obtaining the at least one job category is based on the plurality of output numerical values outputted by the trained at least one first machine learning model; determining, by the at least one processor, a portion of a record of activity of a first recruiter user associated with the at least one job category;
second model determines a score on the likelihood of a recruiter placing a candidate for a job based on the first model’s determined job categories a recruiter successfully places candidates in a job: obtaining, by the at least one processor, a first measure of compatibility between the first recruiter user and the first trained at least one second machine learning model, wherein the trained at least one second machine learning model is provided with the portion of the record of activity of the first recruiter associated with the at least one job category and the first job requisition to output the first measure of compatibility;).

Chuang teaches a candidate submitted by the first recruiter user to a job requisition [see at least [0130] recruiter submits a candidate].

Modified Chuang doesn’t/don’t explicitly teach but Kotha discloses matching, by the at least one processor, a candidate to the first job requisition based on the first measure of compatibility, wherein the first measure of compatibility comprises data relating the recruiter to the candidate [see at least [0149-0152] match candidate profile to job profile based on traits of each profile; [028-033] all users profile data explained including job, candidate, and recruiter; [029] candidate profile includes “and/or other information relating to a recruiter”; [032] recruiter profile data includes “performance metrics (i.e. for sourcing candidates and filling job listings) … and/or other information relating to a candidate”; [043-045] profile generation and updating includes documenting “associations between different profiles”, therefore information relating a recruiter to candidate can be in both the candidate and recruiter profile].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Kotha to include the limitation(s) above as disclosed by Kotha.  Doing so would provide a recruitment system that creates and updates profiles for each user type including documenting .

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang  – WO 2013/052769 (relevant because it teaches matching a recruiter to a job requisition based on compatibility metrics using a model (as noted in the limitations above) and matching a job to an input (signal) )

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WEBB/Examiner, Art Unit 3624